Title: From Alexander Hamilton to George Washington, 18 February 1799
From: Hamilton, Alexander
To: Washington, George



New York Feby. 18. 1799
My Dear Sir

Unwilling to take the liberty to ask you to give yourself any particular trouble on the subject I have written the enclosed letters. I beg you to dispose of them as you suppose will best answer the end in view—that is to obtain a speedy distribution of the State into Districts and sub-districts.
With the truest attachment   I have the honor to be My Dear Sir   Your obed servant

A Hamilton
Lt General Washington

